DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The application has been transferred to a new Examiner (Andre Pierre-Louis) for further examination.
3.	The amendment filed on 02/22/2021 has been received and fully considered.
4.	Claims 1, 4-8, 10, 12-16, 18, 20-22, and 24-28 are presented for examination.
5.	Regarding the abstract objection, the examiner withdraws the objection in view of the amendment.
6.	As per the rejection under 35 USC 112, the Examiner withdraws the rejection in view of the amendment. 
7.	With regards to the rejection under 35 USC 101, the Examiner maintains the rejection as Applicant fails to overcome the rejection.
Response to Arguments
8.	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that: “The pending claims are patent-eligible because they do not recite a concept analogous to a judicially-recognized abstract idea and/or provide a practical application of any alleged abstract idea that may be found in the claims. On pages 3-5 of the Office action, the examiner alleges that the applicant’s claims are directed to the categories of “mathematical calculations” and “mental steps.” However, as explained below, the applicant’s claims recite features focusing on the functionality of a control system that adjusts welding process variables of the control system based at least in part on an estimated nominal stress that is determined by using finite element analysis to calculate stresses at a plurality of points from a base point along a base line of a structural component, identifying two or more points of the plurality of points by determining that second derivatives of calculated stress for adjacent points of the plurality of points are all within a threshold percentage of each other, and extrapolating calculated stresses of the identified two or more points of the plurality of points. See Enfish LLC v. Microsoft Corp., Case No. 2015-1244 (Fed. Cir. May 12, 2016) (explaining that a claim is patent-eligible if it focuses on computer functionality). The pending claims are not abstract because they focus on computer functionality. The pending claims focus on the functionality of computing elements by reciting a method performed by a control system to adjust welding process variables of the control system. When examined in totality, the pending claims recite methods that cannot be performed mentally or by a human. Indeed, using finite element analysis to calculate stresses at a plurality of points from a base point along a base line of a structural component cannot be performed mentally or by a pen and paper.”, and that “The pending claims are patent-eligible because they offer an improvement to existing technology (e.g., automation of adjustment of welding process variables based on stresses calculated using finite element analysis). See McRO, Inc. v. Bandai Namco Games America Inc., Case No. 2015-1080, pg. 27 (Fed. Cir. Sept. 13, 2016) (explaining that a claim recites patent eligible subject matter if the claim uses limited rules in a process specifically designed to achieve an improved technological result by automating a method, which was conventionally performed manually and was inaccurate, tedious, and time consuming). Similar to McRO, the pending claims improve the technology by improving a process (e.g., the process of automatically adjusting welding process variables without the need for human intervention). The claimed features provide an automatic, accurate, and effortless method to manage data in order to minimize errors. In this way, the claims are not directed to an abstract idea.“, the Examiner respectfully notes that the claims, as currently constructed, are clearly directed to abstract idea and do not in any way focus on computer functionality, as asserted by the Applicant. Even assuming that an improvement in the computer functionality is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improvement that Applicant’s application intended to have produced. In fact, there is absolutely no way to improve the functionality of the general processor by: “calculating stresses at a plurality of points from a base point along a base line of a structural component; identifying two or more points of the plurality of points having a calculated stress that is determined to be unaffected by stress raising effects at the base point; and estimating a nominal stress at the base point by extrapolating calculated stresses of the two or more points of the plurality of points to the base point, wherein identifying the two or more points of the plurality of points comprises comparing second derivatives of calculated stress for adjacent points of the plurality of points, wherein identifying each point of the two or more points of the plurality of points comprises identifying a subset of points adjacent each point, wherein a second derivative of each of the subset of points is within a threshold percentage of each other; and adjusting, via the control system, a welding process variable of the control system based at least in part on the estimated nominal stress”. As such the claims of the present invention are clearly not directed to a specific computer functionality, contrary to Appellant’s assertion, as currently constructed.
As per Applicant’s assertions that: “With the foregoing in mind, the applicant respectfully notes that independent claims 1, 10, and 18, as well as the claims depending therefrom, provide significantly more than an abstract idea because they recite a control system that controls/modifies the functional behavior of a hardware device. See July 2015 Update to the Patent Eligibility Guidelines ("Guidelines"), Example 25 of Appendix 1 titled “rubber manufacturing” (explaining that a claim reciting a computer system that integrates data analysis with a hardware device in order to modify the behavior of the hardware device and improve a technology, amounts to significantly more than an abstract idea).”, and made reference to example 25 of the guideline, the Examiner respectfully notes that the current claims clearly do not recite anything that are sufficient to amount to significantly more than the recited abstract, and do not in any way recite any improvement whatsoever nor do the claims recite any controlling of behavior of any computer functionality, contrary to Applicant’s assertions. Therefore, the claims are clearly abstract.
Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.1	Claims 1, 4-8, 10, 12-16, 18, 20-22, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
Independent claims 1 and 10 recite using finite element analysis to calculate stresses at a plurality of points, identifying two or more points having a calculated stress that is determined to by unaffected by stress raising effects by comparing second derivatives of calculated stress for adjacent points, and estimating a nominal stress by extrapolating calculated stresses. The steps of using finite element analysis to calculate stresses, obtaining second derivatives of calculated 
Independent claim 18 recites the same limitations and therefore recite a process that under its broadest reasonable interpretation, covers mathematical calculations/algorithms and performance of the limitations in the mind but for the recitation of generic computer components. Other than reciting “a non-transitory computer readable medium comprising instructions”, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. As such claims 1, 10, and 18 recite an abstract idea.
Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
Finally, the claims recite “a control system”, “a non-transitory computer readable medium comprising instructions configured to” perform the method steps and therefore only recites a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Claims 1, 10, and 18 are not patent eligible, as the additional limitations such as “adjusting a welding process variable of the control system based at least in part on the estimated nominal stress”, either alone or in combination, do not add anything more significantly to the judicial exception, and merely amount to post solution activity and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101. Furthermore, 
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
9.2	The dependent claims recite further limit the judicial exceptions, how many points are considered, what the threshold percentage is, wherein the method is not dependent upon a geometry or mesh density, and limitations on the structural component being analyzed. Thus they are all directed to mathematical calculations/algorithms and mental steps with no more specific recitation of computer components and therefore are also directed to mere instructions to apply an exception using generic computer components. All other dependent added are also not patent eligible.
Allowable Subject Matter
10.	Claims 1, 4-8, 10, 12-16, 18, 20-22, and 24-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
11.	Claims 1, 4-8, 10, 12-16, 18, 20-22, and 24-28 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571) 272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 25, 2021